Order entered April 8, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01209-CV

                    E.F. JOHNSON COMPANY, Appellant/Cross-Appellee

                                                  V.

 INFINITY GLOBAL TECHNOLOGY F/K/A INFINITY GEAR AND TECHNOLOGY,
                  LLC, ET AL., Appellees/Cross-Appellants

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-14303-D

                                              ORDER
       We GRANT the parties’ April 6, 2015 joint motion to extend briefing schedule and order

the parties’ reply briefs be filed no later than April 17, 2015.


                                                        /s/    CRAIG STODDART
                                                               JUSTICE